Exhibit 99.1 ICON Income Fund Ten, LLC Portfolio Overview Third Quarter2013 Table of Contents Introduction to Portfolio Overview 1 Dispositions Following the Quarter 1 Portfolio Overview 2 Transactions with Related Parties 2 Financial Statements 4 Forward Looking Statements 8 Additional Information 8 ICON Income Fund Ten, LLC As ofFebruary 21, 2014 Introduction to Portfolio Overview We are pleased to present ICON Income Fund Ten, LLC’s (the “Fund”) Portfolio Overview for the quarter endedSeptember 30, 2013.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund raised approximately $150,000,000 commencing with our initial offering on June 2, 2003 through the closing of the offering on April 5, 2005. In May 2010, we entered our liquidation period, which is expected to continue for several more years.During the liquidation period, we began the gradual, orderly termination of the Fund’s operations and affairs, and liquidation or disposition of our equipment, leases and financing transactions. Additionally, during the liquidation period, you may receive distributions that are generated from net rental income or equipment sales when realized.In some months, the distribution may be larger, in some months the distribution may be smaller, and in some months there may not be any distribution. Dispositions Following the Quarter The Fund disposed of the following investments after the quarter ended September 30, 2013: AET, Inc. Limited Structure: Lease Collateral: Two Aframax tankers. Disposition Date: 11/7/2013 The Fund's Investment: Total Proceeds Received: 1 ICON Income Fund Ten, LLC Portfolio Overview As ofSeptember 30, 2013, our portfolio consisted of the following investments: AET, Inc. Limited Structure: Lease Collateral: Two Aframax tankers. Expiration Date: 11/14/2013 ZIM Israel Navigation Co. Ltd. Structure: Lease Collateral: Twocontainer vessels. Expiration Dates:
